Title: To Thomas Jefferson from George Walton, 25 June 1801
From: Walton, George
To: Jefferson, Thomas


               
                  Dear Sir,
                  Augusta, 25 June, 1801.
               
               The object of the present address is to introduce to your notice a stranger, visiting the seat of our Government, and, paying his respects to its chief Magistrate. It is the Reverend J. F. Hull, the established and principal Clergyman of this City. His talents and virtues have acquired and secured the esteem and respect of the Citizens here; as his personal decorum and deportment will, no doubt, do every where.
               Your recieving him with your usual condescension and politeness will add to the esteem, for which I have already so many motives; and with which, I am, Dear Sir,
               with great respect, Your Obt. Sevt.
               
                  
                     Geo Walton
                  
               
            